DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/19 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities: in par. 0001 of the specification, the continuity data should be updated to indicate that US App. No. 15/280,339 is now US Patent No. 10,449,366.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 13-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,449,366. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented apparatus claims recite functional language corresponding to the currently claimed method steps.
Claims 13-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 (specifically see claims 11 and 25) of U.S. Patent No. 10,286,214. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the current claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Karst et al. (US 2013/0325081, hereinafter Karst).
Regarding claims 13, 14, 26, 27 and 38, Karst discloses an intracardiac ventricular pacemaker as seen in figure 6 with a pulse generator 1106 configured to generate and deliver pacing pulses to a ventricle of a patient's heart via electrodes (par. 0096). A motion sensor 1104 is configured to produce a motion signal comprising an atrial systolic event and a ventricular diastolic event indicating a passive ventricular filling phase (par. 0084-0086, 0096, 0099). A control circuit is coupled to the motion sensor and pulse generator (par. 0095-0099) and is configured to set a detection threshold to a first amplitude during an expected time interval of the ventricular diastolic event and to a second amplitude lower than the first amplitude after the expected time interval of the ventricular diastolic event (par. 0127-0128). The control circuit also detects the atrial systolic even in response to the motion signal crossing the detection threshold (par. 0095-0099), sets an atrioventricular (AV) pacing interval in response to detecting the atrial systolic event (par. 0084-0086, 0122) and controls the pulse generator to deliver a pacing pulse to the ventricle in response to the AV pacing interval expiring (par. 0086).
Regarding claims 16 and 29, see par. 0103, 0114 and 0122.
Regarding claims 18 and 31, see par. 0081.
Regarding claims 17, 19, 30 and 32, see par. 0085-0086.
Regarding claims 15, 20-24, 28, and 33-37, Karst discloses using a motion signal to detect ventricular events and shortening the length of refractory intervals according to a "decay rate” responsive to the shortening to coincide with the expected time interval of a ventricular diastolic event, and delivering stimulation accordingly. Additionally, the motion sensor can detect fusion (par. 0086-0088). 
Regarding claim 25, see figure 4, elements 408 and 410.

Claim(s) 13, 20-23, 26, 33-36 and 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho et al. (US 2016/0023000, hereinafter Cho).
Regarding claims 13, 26 and 38, Cho discloses an intracardiac ventricular pacemaker as seen in figure 3 with a pulse generator 54 configured to generate and deliver pacing pulses to a ventricle of a patient's heart via electrodes (par. 0050). A motion sensor 58 is configured to produce a motion signal comprising an atrial systolic event and a ventricular diastolic event indicating a passive ventricular filling phase (par. 0051-0055). A control circuit 50 is coupled to the motion sensor and pulse generator (see figure 4) and is configured to set a detection threshold to a first amplitude during an expected time interval of the ventricular diastolic event and to a second amplitude lower than the first amplitude after the expected time interval of the ventricular diastolic event. The control circuit also detects the atrial systolic even in response to the motion signal crossing the detection threshold, sets an atrioventricular (AV) pacing interval in response to detecting the atrial systolic event, and controls the pulse generator to deliver a pacing pulse to the ventricle in response to the AV pacing interval expiring (see par. 0026-0032).
Regarding claims 20-23 and 33-36, see par. 0063-0078, claims 10 and 21 and figure 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2009/0209875
US 2010/0125308
US 2012/0245853
US 2016/0114161
US 20170368347
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446.  The examiner can normally be reached on Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 



Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eric D. Bertram/Primary Examiner, Art Unit 3792